Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                       Case No.:

  HYDROJUG INC., a Delaware corporation,

        Plaintiff,

  v.

  HYDROMATE LLC and NATUREWORKS LLC
  Florida limited liability companies,

        Defendants.
  _____________________________________/

                                     COMPLAINT

        Plaintiff Hydrojug Inc. (“Hydrojug”), through its undersigned attorneys,

  hereby files its Complaint against Defendants Hydromate LLC and NatureWorks

  LLC and alleges as follows:

                                    THE PARTIES

        1.     Hydrojug is a Delaware corporation with a principle place of business of

  2675 Industrial Drive, Suite 203, Ogden, UT 84401.

        2.     Hydromate LLC and NatureWorks are Florida limited liability

  companies (collectively “Hydromate”), both with a principal place of business at 1314

  E. Las Olas Blvd Suite 1002, Fort Lauderdale, FL 33301.

                           JURISDICTION AND VENUE

        3.     This is a civil action for: (i) trademark infringement and unfair

  competition pursuant to 15 U.S.C. §§ 1114 and 1125(a); (ii) trademark infringement




                                           1
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 15




  and unfair competition under Florida common law; and (iii) patent infringement

  under 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

         4.      This Court has original jurisdiction over the subject matter of this action

  under at least 15 U.S.C. § 1121, 28 U.S.C. §§ 1331, 1332 and 1338(a), and

  supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a) because

  they are so closely related to the federal claims that they form a single case or

  controversy.

         5.      This Court has personal jurisdiction over Hydromate because

  Hydromate does substantial business in Florida, its principle place of business lies

  therein, and it is a Florida entity.

         6.      Venue is proper in this judicial district under at least 28 U.S.C. § 1400(b)

  and 28 U.S.C. § 1391 since the named defendants conduct business in this Judicial

  District and a substantial portion of the events or omissions giving rise to this action

  occurred in this Judicial District.

                                FACTUAL BACKGROUND

         7.      Hydrojug is a domestic and global retailer of large specialized water

  bottles for fitness.

         8.      Hydrojug started selling its signature, half-gallon water bottles in 2016,

  and soon thereafter expanded its product line to include water bottle sleeves and

  carriers, straws, and now electrolyte supplements.

         9.      The predominant focus of Hydrojug’s products and marketing is

  encouraging people to hydrate and drink water.



                                               2
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 15




        10.    Hydrojug is the owner of several HYDROJUG federal trademark

  registrations for its goods and services, including:



               a.     U.S. Reg. No. 5414493, for the mark:




        (filed April 21, 2017, registered February 27, 2018, with a first use in commerce

        date of January 13, 2017) for reusable plastic water bottles sold empty;

               b.     U.S. Reg. No. 5870021, for the mark HYDROJUG (filed

        January 29, 2019, registered September 24, 2019, with a first use in commerce

        date of January 13, 2017) for drinking straws; drinking straws of plastic;

        insulating sleeve holder for bottles; insulating sleeve holders made of neoprene

        for jars, bottles or cans; reusable plastic water bottles sold empty; and

               c.     U.S. Reg. No. 6015313, for the mark:




        (filed July 9, 2019, registered March 17, 2020, with a first use in commerce

        date of January 13, 2017) for drinking straws; drinking straws of plastic;

        insulating sleeve holder for bottles; insulating sleeve holders made of neoprene

        for jars, bottles or cans; and on-line retail store services featuring hydration


                                             3
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 15




        products and accessories, namely, water bottles, drinking bottles for sports,

        and bottle accessories including sleeves, carriers, and straws.

  These trademark registrations are attached hereto as “Exhibit A.” The Hydrojug

  marks are collectively referred to hereafter as “the Hydrojug Mark”.

        11.    Hydrojug also has unique product designs that are protected by a

  portfolio of patents and patent applications, including United States Design Patent

  No. D889,914 for a CONTAINER SLEEVE (“the ‘914 Patent”) that surrounds water

  bottles. The ‘914 Patent is attached hereto as “Exhibit B.”

        12.    Hydromate began in late 2018 and/or early 2019, and immediately

  patterned itself after Hydrojug by mimicking its product offerings, marks, themes,

  and product designs.

        13.    For example, Hydromate primarily offers water bottles—including half-

  gallon bottles—and water bottle accessories such as container sleeves that surround

  water bottles, straws, and electrolyte supplements.

        14.    Moreover, Hydromate’s marketing also focuses on hydration and

  encouraging people to drink water.

        15.    Also, Hydromate markets its products under the word mark

  HYDROMATE and the stylized mark:




                                            4
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 15




  which are confusingly similar to the Hydrojug Mark in that they incorporate the

  predominant HYDRO- prefix/element and/or single droplet stylization. The

  Hydromate marks are collectively referred to hereafter as “the Hydromate Mark”.

        16.    Hydrojug has documented actual confusion between the Hydrojug and

  Hydromate marks, including:

               a.    Hydromate customers contact Hydrojug to follow-up on their

        Hydromate orders;

               b.    Hydromate customers contact Hydrojug with complaints of

        defective Hydromate product and requests for refunds and/or returns;

               c.    Hydromate customers contact Hydrojug with delivery

        complaints for Hydromate product orders;

               d.    Hydromate customers mistakenly post negative Hydromate

        product reviews on Hydrojug’s social media; and

               e.    Customers contact Hydrojug with requests to explain the

        connection and/or affiliation between Hydrojug and Hydromate.

        17.    Hydromate also uses, sells, and offers for sale container sleeves that

  embody the claimed design of the ‘914 Patent (the “Accused Products”). Exemplary

  Accused Products are set forth hereto as “Exhibit C”.

        18.    The designs of the Accused Products are substantially the same as the

  design that is the subject matter of the ‘914 Patent. For example, they have the same

  and/or highly similar shape and dimensions, apertures, and pockets:




                                           5
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 15




              ‘914 Patent, Figure 1                  ‘914 Patent, Figure 5




             Hydromate Sleeve                             Hydromate Sleeve



                                       6
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 15




         19.    The designs of the Accused Products are so similar to the design that is

  the subject matter of the ‘914 Patent that customers are likely to be deceived and

  persuaded to buy the Accused Products thinking they are actually buying products

  protected by the ‘914 Patent.

         20.    Upon information and belief, Hydromate had pre-suit knowledge of

  Hydrojug’s protected trademarks and the ‘914 Patent.

                             FIRST CLAIM FOR RELIEF

                    (Trademark Infringement – 15 U.S.C. § 1114)

         21.    Hydrojug realleges and incorporates the foregoing paragraphs as though

  fully set forth herein.

         22.    Hydromate’s use of the Hydromate Mark in connection with its products

  is actually causing confusion, and is likely to continue to cause confusion, mistake

  and deception among consumers, the public, and trade as to whether Hydromate’s

  products and/or services are affiliated with, sponsored by, or endorsed by Hydrojug.

         23.    The Hydromate Mark is similar to the Hydrojug Mark in overall

  appearance, visually, phonetically, meaning, and commercial impression by

  incorporating the dominant HYDRO- prefix element and/or single drip design

  element.

         24.    Hydromate’s products under Hydromate Mark are identical and/or

  highly similar to those under the Hydrojug Mark.




                                            7
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 15




         25.    Hydromate and Hydrojug are competing retailers that are in the same

  and/or highly similar online trade channels and have similar classes of purchasers of

  their respective goods who do (and will continue to) encounter these marks in similar

  online, brick and mortar, retail, and/or tradeshow environments.

         26.    In all respects, Hydrojug’s rights in the Hydrojug Mark, are prior and

  therefore superior to those of Hydromate in the Hydromate Mark.

         27.    Hydromate’s actions constitute infringement of Hydrojug’s registered

  marks in violation of the Lanham Act, 15 U.S.C. § 1114(1).

         28.    Hydromate has acted with actual or constructive knowledge of the

  Hydrojug’s Marks and registrations, and upon information and belief, deliberate

  intention to confuse consumers, or willful blindness to Hydrojug’s rights.

         29.    Hydromate has made and will continue to make substantial profits

  and/or gains to which it is not entitled.

         30.    By reason of the foregoing, Hydrojug has been and will continue to be

  irreparably harmed and damaged. Hydrojug’s remedies at law are inadequate to

  compensate for this harm and damage.

                            SECOND CLAIM FOR RELIEF

   (False Designation of Origin and Unfair Competition – 15 U.S.C. § 1125[a])

         31.    Hydrojug realleges and incorporates the foregoing paragraphs as though

  fully set forth herein.

         32.    Hydrojug owns valid trademarks entitled to protection under the

  Lanham Act.



                                              8
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 15




         33.    Hydromate has demonstrated a deliberate intent to trade off the

  goodwill of the Hydrojug Mark as a means of increasing Hydromate’s own sales

  volume at the expense of Hydrojug.

         34.    Hydromate’s deliberate conduct results in, and is likely to result in,

  consumers purchasing Hydromate product in mistaken belief that it originates from

  Hydrojug.

         35.    Hydromate’s use of a mark and/or marks confusingly similar to the

  Hydrojug Mark in connection with identical or highly similar goods causes, and is

  likely to cause, confusion, mistake, and/or deception as to the affiliation, connection,

  or association of Hydromate with Hydrojug, or as to the origin, sponsorship, or

  approval of Hydromate’s goods, services, or commercial activities by Hydrojug.

         36.    Hydromate’s actions, as set forth, constitute false designation of origin

  and unfair competition in violation of the Lanham Act, 15, U.S.C. § 1125(a).

         37.    Hydromate has made and will continue to make substantial profits

  and/or gains to which it is not entitled.

         38.    By reason of the foregoing, Hydrojug has been and will continue to be

  irreparably harmed and damaged. Hydrojug’s remedies at law are inadequate to

  compensate for this harm and damage.

                             THIRD CLAIM FOR RELIEF

                 (Florida Common Law Trademark Infringement)

         39.    Hydrojug realleges and incorporates the foregoing paragraphs as though

  fully set forth herein.



                                              9
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 10 of 15




         40.    Hydrojug owns valid trademarks entitled to protection under Florida

  common law.

         41.    Use of the Hydromate Mark in connection with Hydromate’s products is

  actually causing confusion, and is likely to continue to cause confusion, mistake and

  deception among consumers, the public, and trade as to whether Hydromate’s

  products and/or services are affiliated with, sponsored by, or endorsed by Hydrojug.

         42.    Hydromate’s conduct constitutes trademark infringement under Florida

  common law, and has caused and will continue to cause Hydrojug to incur damage.

         43.    By reason of the foregoing, Hydrojug has been and will continue to be

  irreparably harmed and damaged. Hydrojug’s remedies at law are inadequate to

  compensate for this harm and damage.

                            FOURTH CLAIM FOR RELIEF

                     (Florida Common Law Unfair Competition)

         44.    Hydrojug realleges and incorporates the foregoing paragraphs as though

  fully set forth herein.

         45.    Hydromate has infringed Hydrojug’s marks in violation of Hydrojug’s

  trademark rights.

         46.    Hydromate has demonstrated a deliberate intent to trade off the

  goodwill of the Hydrojug Mark as a means of increasing Hydromate’s own sales

  volume at the expense of Hydrojug.

         47.    Hydromate’s deliberate use of Hydrojug’s marks (or similar variations

  thereof) in connection with identical or highly similar goods is causing, and is likely



                                            10
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 11 of 15




  to continue to cause, confusion, mistake or deception as to the affiliation, connection

  or association of Hydromate with Hydrojug, or as to the origin, sponsorship, or

  approval of Hydromate’s goods, services, or commercial activities by Hydrojug.

         48.    Hydromate’s deliberate conduct is likely to result in consumers

  purchasing Hydromate’s product in mistaken belief that it originates from Hydrojug.

         49.    Hydromate’s conduct constitutes unfair competition under Florida

  common law, and has caused, and will continue to cause, Hydrojug to incur damage.

         50.    By reason of the foregoing, Hydrojug has been and will continue to be

  irreparably harmed and damaged. Hydrojug’s remedies at law are inadequate to

  compensate for this harm and damage.

                             FIFTH CLAIM FOR RELIEF

                     (Infringement of U.S. Patent No. D889,914)

         51.    Hydrojug realleges and incorporates the foregoing paragraphs as though

  fully set forth herein.

         52.    Hydromate has infringed, and continues to infringe the ‘914 Patent by

  offering to sell, selling, or importing the Accused Products in this District, and

  elsewhere in the United States, the design of which is substantially the same as the

  ornamental design of the ‘914 Patent.

         53.    The Accused Products are identical and/or so substantially similar to the

  design of the ‘914 Patent as to deceive an ordinary observer.




                                            11
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 12 of 15




        54.   Hydromate’s actions constitute infringement of the ‘914 Patent in

  violation of 35 U.S.C. § 271. Hydrojug has sustained damages and will continue to

  sustain damages as a result of Hydromate’s aforementioned acts of infringement.

        55.   Hydrojug is entitled to recover damages sustained as a result of

  Hydromate’s wrongful acts in an amount to be proven at trial.

        56.   Hydromate’s infringement of Hydrojug’ rights under the ‘914 Patent will

  continue to damage Hydrojug’s business, causing irreparable harm, for which there

  is no adequate remedy at law, unless Hydromate is enjoined by this Court.

        57.   Hydromate has willfully infringed the ‘914 Patent, entitling Hydrojug to

  increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

  prosecuting this action under 35 U.S.C. § 285.

        58.   Alternatively, Hydrojug is entitled to recover Hydromate’s total profits

  from its sale of the Accused Products under 35 U.S.C. § 289.

                               PRAYER FOR RELIEF

  Hydrojug prays for judgment as follows:

        A.    A judgment finding Hydromate liable for trademark infringement,

  unfair competition, and patent infringement;

        B.    An order enjoining Hydromate from:

              (1) using the Hydromate Mark, or any similar variations thereof;

              (2) using any trademark that imitates or is confusingly similar to the

              Hydrojug Mark, or is likely to cause confusion, mistake, deception, or




                                            12
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 13 of 15




               public misunderstanding as to the origins of Hydromate’s goods or their

               relatedness to Hydrojug; and

               (3) engaging in trademark infringement, unfair competition, false

               designation of origin, or other activities that misappropriate

               Hydrojug’s trademark rights;

        C.     That Hydromate be ordered to deliver up for destruction all water

  bottles, water bottle sleeves, straws, and other accessories, supplements containers,

  labels, signs, packaging, advertising, promotional material or the like in the

  possession, custody or control of Hydromate bearing a trademark found to infringe

  Hydrojug’s trademark rights, as well as all plates and other means of making same.

        D.     That Hydromate be ordered to pay damages, including but not limited

  to its profits, and those damages be trebled under 15 U.S.C. § 1117.

        E.     That Hydromate be compelled to account to Hydrojug for any and all

  profits derived from its illegal acts complained of herein under 15 U.S.C. § 1117.

        F.     That Hydromate be ordered to pay Hydrojug’s costs and attorneys’ fees

  in this action pursuant to 15 U.S.C. § 1117 and other applicable laws.

        G.     An order requiring Hydromate to make an accounting for all Accused

  Products it made, used, sold, offered for sale, or imported in the United States;

        H.     Orders of this Court temporarily, preliminarily, and permanently

  enjoining Hydromate, its agents, servants, and any and all parties acting in concert

  with any of them, from directly or indirectly infringing in any manner any of the

  claims of the ‘914 Patent, pursuant to at least 35 U.S.C. § 283;



                                            13
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 14 of 15




           I.    An award of damages adequate to compensate Hydrojug for

  Hydromate’s infringement of the ‘914 Patent, in an amount to be proven at trial, or

  in the alternative, an award of Hydromate’s total profits under 35 U.S.C. § 289;

           J.    An award of treble Hydrojug’s damages, pursuant to at least 35 U.S.C.

  § 284;

           K.    A declaration that this is an exceptional case and that Hydrojug be

  awarded its attorney fees and expenses, pursuant to at least 35 U.S.C. § 285;

           L.    An award of Hydrojug’s costs in bringing this action, pursuant to all

  applicable state statutory and common law, including at least 35 U.S.C. § 284;

           M.    An award of Hydrojug’s attorney’s fees, pursuant to all applicable state

  statutory and common law.

           N.    Prejudgment interest, pursuant to at least 35 U.S.C. § 284;

           O.    Post-judgment interest, pursuant to at least 28 U.S.C. § 1961(a); and

           P.    For such other and further relief as the Court deems just and equitable.

                              DEMAND FOR JURY TRIAL

           Hydrojug demands trial by jury on all claims and issues so triable.




                                             14
Case 0:21-cv-60097-CMA Document 1 Entered on FLSD Docket 01/15/2021 Page 15 of 15




  Dated January 15, 2021             Respectfully submitted,
                                     By:      /s/ Steven I. Peretz
                                              Steven I. Peretz
                                              Florida Bar No.: 329037
                                              speretz@pch-iplaw.com
                                              Alberto Alvarez
                                              aalvarez@pch-iplaw.com
                                              Florida Bar No.: 106859
                                              Peretz Chesal & Herrmann, P.L.
                                              1 S.E. 3rd Avenue
                                              Suite 1820
                                              Miami FL 33131
                                              Tel: 305.341.3000
                                              Counsel for Plaintiff


                                           Preston P. Frischknecht
                                           (USB #11286)
                                           (pro hac vice admission to be requested)
                                           preston@projectcip.com
                                           PROJECT CIP
                                           399 N Main, Suite 220
                                           Logan, UT 84321
                                           Telephone: (435) 512-4893
                                           Counsel for Plaintiff




                                       15
